 
EXHIBIT 10.58
 

 

 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



 


Amendment No. 2 to Turnkey Engineering, Procurement
and Construction Agreement




This Amendment No. 2 to Turnkey, Engineering, Procurement and Construction
Agreement for Solar Photovoltaic Generating Facility (this “Amendment”), is made
and entered into as of this 25 day of November 2008, by and among Florida Power
Light Company  (“FPL”) and SunPower Corporation, Systems (“Contractor”, together
with FPL, the “Parties”, individually, a “Party”).


W I T N E S S E T H:




WHEREAS, the Parties entered into that certain Turnkey, Engineering, Procurement
and Construction Agreement for Solar Photovoltaic Generating Facility, dated as
of July 3, 2008 (as amended by Amendment to Turnkey, Engineering, Procurement
and Construction Agreement for Solar Photovoltaic Generating Facility, dated as
of October 7, 2008, the “Agreement”); and


WHEREAS, the Parties have agreed to amend the Agreement as set forth in this
Amendment; and


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:


1. The Agreement shall be amended by deleting “Appendix D” of the Agreement in
its entirety and inserting “Appendix D” to this Amendment in lieu thereof.


2. This Amendment is executed in connection with, and is deemed to be a part of,
the Agreement.  Upon the execution of this Amendment, this Amendment shall
thereafter automatically become a part of the Agreement.  Wherever the terms of
this Amendment and the terms of the Agreement are in conflict, the terms of this
Amendment shall govern and control.  Capitalized terms used herein, unless
otherwise defined in this Amendment, shall have the meanings ascribed to them in
the Agreement.


3. The execution, delivery, and performance of this Amendment has been duly
authorized by all requisite corporation action and this Amendment constitutes
the legal, valid and binding obligation of FPL and Contractor, enforceable
against each Party in accordance with its terms.


4. If any one or more of the provisions of this Amendment should be ruled
illegal, wholly or partly invalid or unenforceable by a court or other
government body of competent jurisdiction under present or future laws, then (i)
the validity and enforceability of all provisions of this Amendment not ruled to
be invalid or unenforceable shall be unaffected and remain in full force and
effect; (ii) the effect of the ruling shall be limited to the jurisdiction of
the court or other government body making the ruling; (iii) the provision(s)
held illegal, wholly or partly invalid or unenforceable shall be deemed amended,
and the court or other government body is authorized to reform the provision(s),
to the minimum extent necessary to render them valid and enforceable in
conformity with the Parties’ intent as manifested herein.



--------------------------------------------------------------------------------


5. The Parties acknowledge and agree that this Amendment may be executed in
multiple counterparts, and transmitted via telecopy, each such counterpart
(whether transmitted via telecopy or otherwise), when executed, shall constitute
an integral part of one and the same agreement between the Parties.


6. Except as expressly modified by this Amendment, all of the terms, conditions,
covenants, agreements and understandings contained in the Agreement shall remain
unchanged and in full force and effect, and the same are hereby expressly
ratified and confirmed by the Parties.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES TO
FOLLOW]



 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties have affixed their signatures, effective on the
date first written above.


Florida Power & Light Company






By:  /s/ William
Yeager                                                                      
Name:  William Yeager
Title:    VP E&C






SunPower Corporation, Systems






By:  /s/ Daniel S. Shugar
Name:  Daniel S. Shugar
Title:    President


















[Signature Page to Amendment to Agreement]



 
 

--------------------------------------------------------------------------------

 



APPENDIX D
Construction and Milestone Payment Schedule


Schedule of Values for Progress Payments *


 
Milestone Activities
Payment Due (U.S.
Dollars)**
% Owed of Total
Contract Price
Cumulative % Owed of
Total Contract Price
***
****
****
****



* Each item will be billed when complete.
 
** Payment Due is based on a Contract Price of $***.  If the Contract Price is
adjusted pursuant to the
Agreement, the termination values shall be adjusted to the product of the
adjusted Contract Price and the applicable
“% Owed of Total Contract Price” for a given termination value.




Note:
Notwithstanding any amount otherwise billed, due or payable pursuant to this
schedule, prior to January 1, 2009, in no event shall FPL have any obligation to
pay more than $*** to Contractor under the Agreement.  Unless FPL terminates the
Agreement prior to January 1, 2009, in which case FPL shall pay to Contractor
the Termination Payment, on and after January 1, 2009, FPL shall pay to
Contractor all amounts owed pursuant to the terms of this Agreement.  If FPL
issues a Notice Proceed before January 1, 2009, the parties will consider, in
their sole discretion, amending by mutual agreement the dates stated in this
Appendix D.



















































 






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
